 Case 1:19-cv-00708-RJJ-RSK ECF No. 18, PageID.56 Filed 03/19/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 ERIC DEVRIES,
                                                               Case No. 19-cv-708
        Plaintiff,
                                                               Hon. Robert J. Jonker
 v.

 SPECIALIZED LOAN SERVICING
 LLC,

        Defendant.


                                 NOTICE OF SETTLEMENT

       Plaintiff Eric DeVries, by and through his counsel, hereby gives notice pursuant to Local

Civil Rule 40.3 that an agreement has been reached by and between the parties to resolve Plaintiff’s

claims and dismiss the case. Plaintiff expects that the settlement agreement will be effectuated and

a dismissal with prejudice will be filed within 30 days of today’s date.

                                                      Respectfully submitted,

Dated: March 19, 2020                                 /s/ Theodore J. Westbrook
                                                      Theodore J. Westbrook
                                                      Westbrook Law PLLC
                                                      Attorney for Plaintiff
                                                      6140 28th St. SE, Suite 115
                                                      Grand Rapids, MI 49546
                                                      twestbrook@westbrook-law.net
